DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/14/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Specht et al. US 20130218012 A1 “Specht” and further in view of Berger et al. US 20040015079 A1 “Berger”.
In regard to claims 1 and 19-20, Specht discloses “A method for performing ultrasound imaging comprising:” (Claim 1) (“A method of determining a stiffness of a tissue with ultrasound is provided, the method comprising the steps of forming a baseline image of a region of interest with an ultrasound imaging system” [0023], thus the method involves operating an ultrasound imaging system to determine characteristics of tissue.); 
“A system for performing ultrasound imaging comprising: an ultrasound transducer configured to:” (Claim 19); “one or more processors” (Claim 20) (“In some embodiments, an ultrasound imaging system is provided, comprising a first ultrasound transducer array configured to transmit a wavefront that induces a propagating shear wave in a region of interest, a second ultrasound transducer array configured to transmit circular waveforms into the region of interest and receive echoes of the circular waveforms and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest “ [0015]. Therefore, the ultrasound imaging system (i.e. the system for performing ultrasound imaging) includes a first ultrasound transducer array and a second ultrasound transducer array which together constitutes an ultrasound transducer. Furthermore, the signal processor constitutes one or more processors.);
a computer-readable medium providing instructions accessible to the one or more processors to cause the one or more processors to perform operations comprising” (Claim 20) (“In some embodiments, such a workstation device may comprise any digital processing system with software for dynamically beamforming and processing echo data using any of the techniques described above. […] Such alternative processing hardware may comprise a desktop computer, a tablet computer, a laptop computer, a smartphone, a server or any other general purpose data processing hardware” [0122]. Thus, since the workstation device may comprise a digital processing system with software for dynamically beamforming and processing echo data, under broadest reasonable interpretation, the workstation device constitutes a computer-readable medium that is capable of providing instructions accessible to the one or more processors to cause the one of more processors to perform operations.);
“collect(ing) ultrasound information of a subject region in response to ultrasound pulses transmitted toward the subject region” (Claims 1, 19-20) (“transmitting an ultrasonic pulse configured to induce a propagating shear wave in the region of interest, imaging the region of interest at a frame fate sufficient to detect the propagating shear wave to form a plurality of image frames of the region of interest” [0023]. Therefore, an ultrasonic pulse can be transmitted to the region of interest (i.e. the subject region) and the shear wave induced can be detected (i.e. collected) from the region of interest.);
“the ultrasound information including both reflectivity information and at least two sets of complementary information, where(in) the at least two sets of complementary information are different from each other and are generated through a plurality of transmit and receive profiles that are separate from transmit and receive profiled used for creating the reflectivity information” (Claims 1, 19-20) and “wherein the at least two sets of complementary information are selected from the group consisting of propagation speeds of the ultrasound pulses in interacting with the subject region, information related to elasticity of the subject region, information related to stiffness of the subject region, and values of an acoustic nonlinearity parameter associated with the subject region” (Claim 19) (“As indicated in FIG. 5, 
 Furthermore, Specht discloses “The controller 100 may also be configured to control transmission of shear wavefronts from the init array, and may be configured to determine a position of a shear wave and an elasticity of tissue in a region of interest according to any of the embodiments described herein” [0067], “In some embodiments, an entire elastography process 80 (FIG. 7) may be repeated at different focus depths relative to the init transducer array 12. In some embodiments, un-beamformed elastography echo data obtained at various depths may be stored and combined into a single 2D or 3D data set for further post processing and/or for later viewing and analysis” [0115], “Once the shear wave is captured and its propagation speed is measured, the hardness of the tissue in the region of interest as quantified by Young’s modulus (E) can be measured or determined by a controller, signal processor or computer ” [0117], and “Thus, the elasticity of the tissue may be calculated after measuring only the shear wave propagation velocity c and using an assumed approximate value for tissue density” [0119]. Thus, since the method involves receiving echoes 64A from the region of interest 
“a main processing console configured to:” (Claim 19) (“In some embodiments, an ultrasound imaging system is provided, comprising […] and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest” [0015]. Thus, since the signal processor is configured to form a plurality of B-mode images, under broadest reasonable interpretation, the signal processor constitutes a main processing console);
“form(ing) one or more B-mode ultrasound images of at least a portion of the subject region from the reflectivity information” (Claims 1 and 19-20) (“As indicated in FIG. 5, during a first cycle of a high resolution imaging process, the steps of transmitting an ultrasound signal 62A, receiving echoes 64A, and forming an image 66A may be performed using a first transmit transducer T1. […] The process of steps 62x-66x may be repeated using n different transmit transducers which may respectively be located at any desired position within an ultrasound probe” [0095]. Furthermore, in regard to B-mode images, Specht discloses “a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest” [0015]. Therefore, one or more B-mode images of at least a portion of the subject region can be formed from the reflectivity information (i.e. the received echoes).).
“compound(ing) the at least two sets of complementary information to generate compound complementary information” (Claims 1, 19-20) (“In some embodiments, an entire elastography process 
Specht does not teach “use(ing) the compound complementary information to modify(ing) a contrast of the one or more B-mode ultrasound images to generate one or more contrast-enhanced B-mode ultrasound images from the one or more B-mode ultrasound images” (Claims 1 and 19) and “using the compound complementary information to modify at least one of contrast, a gain, or a brightness level of the one or more B-mode ultrasound images to create an enhanced M-mode ultrasound image” (Claim 20).
Berger teaches “using the compound complementary information to modify(ing) a contrast of the one or more B-mode ultrasound images to generate one or more contrast-enhanced B-mode ultrasound images from the one or more B-mode ultrasound images” and “using the compound complementary information to modify at least one of contrast, a gain, or a brightness level of the one or more B-mode ultrasound images to create an enhanced M-mode ultrasound image” (“The image settings include application controls such as, for example, image mode, patient ID; B-mode controls, for example, size depth focus, TGC, change examination type; M-mode controls, for example, sweep speed, 
Furthermore, in regard to using the compound complementary information to make this modification, Berger discloses “In a preferred embodiment, the ultrasound imaging system provides an elastographic image of a tissues elastic properties both in-vitro and in-vivo. Ultrasound elastography is an imaging technique whereby local axial tissue strains are estimated from differential ultrasonic speckle displacements. […] Most pathological changes are associated with changes in tissue stiffness” [0325]. The tissue stiffness (i.e. elasticity) is related to the sound propagation speed of that tissue and is quantified with the Young’s modulus which is measured by the controller of Specht. Since the ultrasound imaging system provides an elastographic image of tissues and the user can adjust the contrast of a B-mode image through the contrast control in the image quality tab, under broadest reasonable interpretation, the compound complementary information calculated by the system of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Specht so at to include modifying contrast of the one or more B-mode ultrasound images based on the complementary information as disclosed in Berger in order to produce “an image of diagnostic image quality that is easily recreated” [Berger: 0273]. Modifying the contrast of a B-mode image is one of a finite number of settings that can be used to enhance image quality, therefore, it would be obvious to try. By modifying the contrast of the image based on the elasticity of the tissue, the areas of tissue stiffness can be more easily identified. Combining the prior art elements according to known techniques would yield the predictable result of producing a high quality diagnostic image based on the characteristics of the tissue being examined.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Specht discloses “wherein forming the one or more B-mode ultrasound images comprising using the one or more B-mode imaging techniques including one or a combination of a fundamental imaging technique, a fundamental spatial compounding imaging technique, a harmonic imaging technique, a harmonic spatial compounding imaging technique, a fundamental and harmonic compounding imaging technique, and a fundamental and harmonic spatial compounding imaging technique” (“As used herein, the term dynamic elastography may include a wide range of techniques, including Acoustic Radiation Force Impulse imaging (ARFI); Virtual Touch Tissue Imaging; Shearwave Dispersion Ultrasound Vibrometry (SDUV); Harmonic Motion Imaging (HMI); Supersonic Shear Imaging (SSI); Spatially Modulated Ultrasound Radiation Force (SMURF) imaging” [0013]. Thus, since the dynamic elastography used within the disclosure can be a wide range of techniques including Harmonic Motion Imaging (HMI) and Spatially Modulated Ultrasound Radiation Force (SMURF) imaging techniques, under 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Specht discloses “wherein the at least two sets of complementary information includes propagations speeds of the ultrasound pulses in interacting with the subject region, the method further comprising”: (“A method of determining a stiffness of a tissue with ultrasound is provided, the method comprising the steps of […] and calculating a propagation speed of the propagating shear wave in the region of interest from the position in the at least two difference frames” [0023]. Thus, since the method can calculate the propagation speed in at least two difference frames, under broadest reasonable interpretation, these two difference frames constitute at least two sets of complementary information which includes propagation speeds of the ultrasound pulses in interacting with the subject region (i.e. the region of interest).);
“identifying a propagation speed mean of the propagation speeds of the ultrasound pulses” (“When more than two frames are available to be used for measuring propagation speed, any number of algorithms may be used. For example, in some embodiments the shear wave position may be detected in each available frame, a speed may be calculated between each consecutive pair of frames, and the results of all such speed measurements may be averaged to obtain a single speed value” [0114]. Therefore, since the propagation speed can be calculated between consecutive pair of frames and the results of all such speed measurements may be averaged to obtain a single speed value, under broadest reasonable interpretation, the method involves identifying (i.e. calculating) a propagation speed mean of the propagation speeds of the ultrasound pulses (i.e. associated with the two or more frames).); 
identifying one or more regions in the one or more B-mode ultrasound images to modify based on variations of the propagation speeds of the one or more ultrasound pulses with respect to the propagation speed mean” (“In some embodiments, the analysis may be limited to only a portion of the point cloud 92 (and/or a corresponding center line 94). For example, if it is determined (by visual inspection or by automated analysis) that a small segment or the shear wavefront is propagating faster than adjacent segments, the region(s) of apparent higher or lower propagation speed may be selected, and the speed of propagation may be calculated for only that portion of the shear wavefront” [0111]. Thus, since regions of apparent higher or lower propagation speed may be selected based on visual inspection or automated analysis, under broadest reasonable interpretation, the method is capable of identifying one or more regions in the one or more ultrasound images which can be subject to modification based on variations of the propagation speeds of the one or more ultrasound pulses with respect to the propagation speed mean. Additionally, in regard to B-mode images, Specht discloses “In some embodiments, an ultrasound imaging system is provided […] and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest” [0015]. Therefore, one or more B-mode images of at least a portion of the subject region can be formed.);
“modifying the one or more regions in the one or more B-mode ultrasound images in response to identifying the one or more regions based on the variations of the propagation speeds with respect to the propagation speed mean as part of modifying the one or more B-mode ultrasound images based on the at least two sets of complementary information” (“In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shade image, showing areas of high elasticity in contrasting colors to areas of relatively low elasticity. […] In further embodiments, a numeric value of a shear wave propagation speed may be displayed. In other embodiments, numeric values of elasticity may be displayed on an image of 
In regard to claim 13, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “wherein modifying the one or more regions in the one or more B-mode ultrasound images further comprises either or both coloring the one or more regions in the one or more ultrasound images and changing one or more brightness levels in the one or more regions” (“In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shade image, showing areas of high elasticity in contrasting colors to areas of relatively low elasticity” [0121]. Therefore, since elasticity estimates may be overlaid on the image of the region of interest and the overlay is a color coded shade image able to display areas of high and low elasticity, under broadest reasonable interpretation, the method involves modifying the one or more regions in the one or more B-mode ultrasound images by coloring the one of more regions in the one or more ultrasound images.).
In regard to claim 18, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “further comprising: generating one or more sound speed maps indicating the propagation speeds of the ultrasound pulses for the subject region from the at least two sets of complementary information” (“Alternatively, a propagating shear wave may be displayed on an image. In some embodiments, a propagating shear wave may be displayed as an animated moving line, as changing colors, as a moving point cloud or in other ways. In further embodiments, a numeric 
In regard to the at least two sets of complementary information, Specht discloses “A method of determining a stiffness of a tissue with ultrasound is provided, the method comprising the steps of […] and calculating a propagation speed of the propagating shear wave in the region of interest from the position in the at least two difference frames” [0023]. Thus, since the method can calculate the propagation speed in at least two difference frames, under broadest reasonable interpretation, these two difference frames constitute at least two sets of complementary information which includes propagation speeds of the ultrasound pulses in interacting with the subject region (i.e. the region of interest).);
“identifying the one or more regions in the one or more B-mode ultrasound images based on the one or more sound speed maps” (“In further embodiments, a numeric value of a shear wave propagation speed may be displayed. In other embodiments, numeric values of elasticity may be displayed on an image of the region of interest” [0121]. As stated previously, the display of the propagation speeds on image of the region of interest constitutes a sound speed map. Furthermore, since a numeric value of the propagation speed and the numeric values of elasticity can be displayed on an image of the region of interest, under broadest reasonable interpretation, the method involves identifying (i.e. through the 
“modifying the one or more regions in the one or more B-mode ultrasound images based on the one or more speed maps to generate the one or more enhanced ultrasound images” (“For example, separate images may be formed from echoes received by each individual transducer element of a receive aperture to form a single improved image. Then, a first image produced by echoes received by all elements of a first receive aperture may be combined with a second image produced by echoes received by all elements of the second receive aperture in order to further improve the quality of the resulting image” [0106]. Furthermore, Specht discloses “In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shade image, showing areas of high elasticity in contrasting colors to areas of relatively low elasticity. […] In further embodiments, a numeric value of a shear wave propagation speed may be displayed […]” [0121]. Thus, since the images can be combined to further improve the quality of the resulting image and elasticity estimates may be overlaid on an image to how areas of high and low elasticity, under broadest reasonable interpretation, the method involves modifying the one or more regions in the one or more ultrasound images based on the one or more speed maps (i.e. numeric value of shear wave propagation speed and elasticity displayed on the image of the region of interest) to generate the one or more enhanced (i.e. improved) ultrasound images.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Berger et al. US 20040015079 A1 “Berger” as applied to claims 1, 9-10, 13, and 18-20 above, and further in view of Carlini et al. US 20170340310 A1 “Carlini”.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Specht teaches “wherein generating the compound complementary information further comprises combining the at least two sets of complementary information 
The combination of Specht and Berger does not disclose “to filter out one or more artifacts from the at least two sets of complementary information”.
Carlini discloses “to filter out one or more artifacts from the complementary information” (“According to an improvement, the measured displacement of the image pixels induced by the shear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht and Berger so as to include the filtering out one or more artifacts as disclosed in Carlini in order to improve the quality of the ultrasound images. When artifacts are present within images, the quality of the images is reduced such that characteristics of the region of interest are more difficult to distinguish. By incorporating a step of filtering out one or more artifacts into the method of Specht, the quality of the images produced from the complementary information can be improved. Combining the prior art elements according to known techniques would yield the predictable result of producing complementary information that is not subject to artifacts. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Berger et al. US 20040015079 A1 “Berger” as applied to claims 1, 9-10, 13, and 18-20 above, and further in view of Venkataraman et al. US 20180008237 A1 “Venkataraman”. 
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “wherein specific propagation speeds of the ultrasound pulses correspond to the one or more regions” (“Once the shear wave is captured and its propagation speed is measured, the hardness of the tissue in the region of interest, and quantified by Young’s 
“the method further comprising identifying the one or more regions based on the variations between the specific propagation speeds corresponding to the one or more regions and the propagation speed mean” (“In some embodiments, the analysis may be limited to only a portion of the point cloud 92 (and/or a corresponding center line 94). For example, if it is determined (by visual inspection or by automated analysis) that a small segment or the shear wavefront is propagating faster than adjacent segments, the region(s) of apparent higher or lower propagation speed may be selected, and the speed of propagation may be calculated for only that portion of the shear wavefront” [0111]. Thus, since regions of apparent higher or lower propagation speed may be selected based on visual inspection or automated analysis, under broadest reasonable interpretation, the method is capable of identifying one or more regions based on the variations between the specific propagation speeds corresponding to the one or more regions and the propagation speed mean.
The combination of Specht and Berger does not disclose that the one or more regions are identified “with respect to one or more thresholds”.
Venkataraman discloses that the one or more regions are identified “with respect to one or more thresholds” (“The propagation of shear wave can be measured using the application of several short-time pulse echoes, which provides propagation speed of shearwave that is related with tissue stiffness. The technique therefore results in a quantitative and repeatable color-coded or greyscale elastogram depicting tissue stiffness” [0089] and “See FIG. 7B. As shown in the exemplary scan, a number of areas in the scan (A, B, C) having an elasticity above or below a predetermined threshold are illustrated” [0099] and “By way of example only, tissue with intensity above/below a predetermined threshold and with an elasticity above/below a predetermined threshold may indicate potentially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht and Berger so as to include the identification of regions with respect to one or more thresholds as disclosed in Venkataraman in order to allow potentially cancerous tissue to be identified based on the propagation speed of the shear wave within the tissue. Combining the prior art elements according to known techniques would yield the predictable result of identifying areas of interest within the tissue that are associated with different propagation speeds in order to identify and/or diagnose cancerous or lesion characteristics.   
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only explicitly requires the primary reference of Specht. Likewise, Specht discloses “further comprising: identifying a corresponding absolute value of the variations between the specific propagation speeds and the propagation speed mean for each of the one or more regions” (“In some cases, the perturbation caused by a propagating shear wave may produce a relatively disbursed image of the propagating wave front. For example, perturbation may appear in a difference frame as a speckle pattern 92 such as that shown in FIG. 8. […] In some embodiments, a line, curve or other path 94 may be fit to the point cloud 92 using any suitable path fit algorithm. For example, in some embodiments an absolute value of the difference frame may be calculated, and a local 
“modifying the one or more regions in the one or more B-mode ultrasound images based on the corresponding absolute value of the variations between the specific propagation speeds and the propagation speed mean for each of the one or more regions” (“For example, separate images may be formed from echoes received by each individual transducer element of a receive aperture to form a single improved image. Then, a first image produced by echoes received by all elements of a first receive aperture may be combined with a second image produced by echoes received by all elements of the second receive aperture in order to further improve the quality of the resulting image” [0106]. Furthermore, Specht discloses “In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shade image, showing areas of high elasticity in contrasting colors to areas of relatively low elasticity. […] In further embodiments, a numeric value of a shear wave propagation speed may be displayed […]” [0121]. Thus, since the images can be combined to further improve the quality of the resulting image and elasticity estimates may be overlaid on an image to how areas of high and low elasticity, under broadest reasonable interpretation, the method involves modifying the one or more images based on .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Berger et al. US 20040015079 A1 “Berger” as applied to claims 1, 9-10, 13, and 18-20 above, and further in view of Tsutaoka US 20210219941 “Tsutaoka”.
In regard to claims 14 and 15, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “the propagation speed mean” (“When more than two frames are available to be used for measuring propagation speed, any number of algorithms may be used. For example, in some embodiments the shear wave position may be detected in each available frame, a speed may be calculated between each consecutive pair of frames, and the results of all such speed measurements may be averaged to obtain a single speed value” [0114]. Therefore, since the propagation speed can be calculated between consecutive pair of frames and the results of all such speed measurements may be averaged to obtain a single speed value, under broadest reasonable interpretation, the method involves identifying (i.e. calculating) a propagation speed mean of the propagation speeds of the ultrasound pulses (i.e. associated with the two or more frames.); and
“B-mode ultrasound images” (“In some embodiments, an ultrasound imaging system is provided […] and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest” [0015]. Therefore, one or more B-mode images of at least a portion of the subject region can be formed.).
The combination of Specht and Berger does not disclose “further comprising changing gain in the one or more regions of the one or more B-mode ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if the specific propagation speeds are higher than the propagation speed mean and decreasing the gain in the one or more regions if the specific propagation speeds are less than the propagation speed mean” or “further comprising changing gain in the one or more regions of the one or more B-mode ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if the specific propagation speeds are lower than the propagation speed mean and decreasing the gain in the one or more regions if the specific propagation speeds are higher than the propagation speed mean”.
Tsutaoka discloses “further comprising changing gain in the one or more regions of the one or more B-mode ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if the specific propagation speeds are higher than the propagation speed mean and decreasing the gain in the one or more regions if the specific propagation speeds are less than the propagation speed mean” (Claim 14) and “further comprising changing gain in the one or more regions of the one or more B-mode ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if the specific propagation speeds are lower than the propagation speed mean and decreasing the gain in the one or more regions if the specific propagation speeds are higher than the propagation speed mean” (Claim 15) (“The image quality adjustment unit may adjust a gain of the ultrasound image according to an image quality of the ultrasound image in the region of interest” [0016], “Further, in a case where the image quality adjustment unit 21 adjusts the conditions related to the brightness of the ultrasound image by adjusting the condition of the gain” [0047] and “In subsequent Step S8, the image quality adjustment unit 21 […] and adjusts the image quality of the ultrasound image U to be generated by the image acquisition unit 17 such that the inside of the region of interest A1 is clearly depicted. In this case, the image quality adjustment unit 21 […] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht and Berger so as to include the changing of the gain as disclosed in Tsutaoka in order to allow the image quality to be improved so as to identify regions of interest within the images. By adjusting the gain in the one or more regions in relation to the propagation speed mean, the regions associated with high propagation speed can be easily .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Berger et al. US 20040015079 A1 “Berger” as applied to claims 1, 9-10, 13, and 18-20 above, and further in view of Tsutaoka US 20210219941 “Tsutaoka” and Venkataraman et al. US 20180008237 A1 “Venkataraman”.
In regard to claims 16 and 17, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “the propagation speed mean” (“When more than two frames are available to be used for measuring propagation speed, any number of algorithms may be used. For example, in some embodiments the shear wave position may be detected in each available frame, a speed may be calculated between each consecutive pair of frames, and the results of all such speed measurements may be averaged to obtain a single speed value” [0114]. Therefore, since the propagation speed can be calculated between consecutive pair of frames and the results of all such speed measurements may be averaged to obtain a single speed value, under broadest reasonable interpretation, the method involves identifying (i.e. calculating) a propagation speed mean of the propagation speeds of the ultrasound pulses (i.e. associated with the two or more frames.); and 
“variations between the specific propagation speeds and the propagation speed mean” (“In some embodiments, the analysis may be limited to only a portion of the point cloud 92 (and/or a corresponding center line 94). For example, if it is determined (by visual inspection or by automated analysis) that a small segment or the shear wavefront is propagating faster than adjacent segments, the region(s) of apparent higher or lower propagation speed may be selected, and the speed of propagation may be calculated for only that portion of the shear wavefront” [0111]. Thus, since regions of apparent higher or lower propagation speed may be selected based on visual inspection or automated analysis, 
“B-mode ultrasound images” (“In some embodiments, an ultrasound imaging system is provided […] and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest” [0015]. Therefore, one or more B-mode images of at least a portion of the subject region can be formed.).
However, Specht does not disclose “further comprising changing gain in the one or more regions of the one or more ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by decreasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are higher than a threshold and increasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are lower than the threshold” (Claim 16) or “further comprising changing gain in the one or more regions of the one or more ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if variations between the specific propagation speeds and the propagation mean are higher than a threshold and decreasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are lower than the threshold” (Claim 17).
Tsutaoka discloses “further comprising changing gain in the one or more regions of the one or more ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by decreasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are higher than a threshold and increasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are lower than the threshold” (Claim 16) and  (“The image quality adjustment unit may adjust a gain of the ultrasound image according to an image quality of the ultrasound image in the region of interest” [0016], “Further, in a case where the image quality adjustment unit 21 adjusts the conditions related to the brightness of the ultrasound image by adjusting the condition of the gain” [0047] and “In subsequent Step S8, the image quality adjustment unit 21 […] and adjusts the image quality of the ultrasound image U to be generated by the image acquisition unit 17 such that the inside of the region of interest A1 is clearly depicted. In this case, the image quality adjustment unit 21 […] performs setting such that the display depth of the ultrasound image U includes the region of interest A1, and adjusts the gain and the dynamic range in the reception unit 13 or the image generation unit 14” [0064]. Therefore, the image quality adjustment unit may adjust the gain of the ultrasound image and adjusts the image quality inside the region of interest, under broadest reasonable interpretation, the method carried out by the image quality adjustment unit, is capable of changing gain in the one or more regions of the one or more ultrasound images. Thus, the image quality adjustment unit, under broadest reasonable interpretation is capable of adjusting the gain based on specific propagation speeds of the ultrasound pulses (i.e. calculated in Specht) corresponding to the one or more regions in relation to the propagation speed mean (i.e. calculated in Specht) by decreasing the gain in the one or more regions if variations between the specific propagation speeds and the propagation speed mean (i.e. determined in Specht) are higher than a threshold and increasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are lower than the threshold. Additionally, the image quality adjustment unit, under broadest reasonable interpretation, is capable of changing gain in the one or more regions of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht and Berger so as to include the changing of the gain as disclosed in Tsutaoka in order to allow the image quality to be improved so as to identify regions of interest within the images. By adjusting the gain in the one or more regions in relation to the propagation speed mean, the regions associated with high propagation speed can be easily distinguished from regions associated with low propagation speed. Combining the prior art references according to known techniques would yield the predictable result of adjusting the quality of imaged that are used to characterize the tissue of interest.
The combination of Specht, Berger and Tsutaoka does not explicitly disclose “a threshold”.
Venkataraman discloses “a threshold” (“The propagation of shear wave can be measured using the application of several short-time pulse echoes, which provides propagation speed of shearwave that is related with tissue stiffness. The technique therefore results in a quantitative and repeatable color-coded or greyscale elastogram depicting tissue stiffness” [0089] and “See FIG. 7B. As shown in the exemplary scan, a number of areas in the scan (A, B, C) having an elasticity above or below a predetermined threshold are illustrated” [0099] and “By way of example only, tissue with intensity above/below a predetermined threshold and with an elasticity above/below a predetermined threshold may indicate potentially cancerous tissue. Accordingly, these correlations may be subsequently utilized during multi-modal imaging to classify tissue in real-time or near real-time images. That is, if areas in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht, Berger and Tsutaoka so as to include the threshold of Venkataraman in order to allow potentially cancerous tissue to be identified based on the propagation speed of the shear wave within the tissue. Combining the prior art elements according to known techniques would yield the predictable result of identifying areas of interest within the tissue that are associated with different propagation speeds in order to identify and/or diagnose cancerous or lesion characteristics.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Berger et al. US 20040015079 A1 “Berger” as applied to claims 1, 9-10, 13, and 18-20 above, and further in view of Duric et al. US 20160038123 A1 “Duric”.
In regard to claim 21, the combination of Specht and Berger does not teach “wherein the at least two sets of complementary information comprise first and second speed maps, and wherein the compound complementary information comprises a combined sound speed map”.
Duric teaches “wherein the at least two sets of complementary information comprise first and second speed maps, and wherein the compound complementary information comprises a combined sound speed map” (“Similar to Block S130, in variations of Block 140 comprising generation of a sound 
Furthermore, in regard to the compound complementary information comprising a combined sound speed map, Duric discloses “In some embodiments of Block S140, the sound speed map and/or the attenuation map of the volume of tissue can characterize a distribution of different tissue types within the volume of tissue, as represented by the distribution of the acoustic speed parameter/acoustic attenuation parameter across the volume of tissue. As such, the sound speed map (e.g. a 3D acoustic speed rendering, a 2D acoustic speed rendering, etc.) and/or the attenuation map (e.g. a 3D acoustic attenuation rendering, a 2D acoustic rendering etc.) can characterize a distribution of one or more of fat […] parenchymal tissue, cancerous tissue, abnormal tissue […] and any other suitable tissue type within the volume of tissue” [0032]. Attenuation by definition is the reduction of the amplitude of a signal, electric current or other oscillation and as tissue stiffness (i.e. corresponding to an increased sound speed) increases attenuation increases [Laing: Abstract]. Therefore, since the attenuation map characterizes the distribution of tissue types within the volume of tissue, under broadest reasonable interpretation, the attenuation map represents a second sound speed map. Furthermore, Duric discloses “In variations, Block S150 can additionally or alternatively comprise combining maps 
In regard to claim 22, the combination of Specht and Berger does not teach “wherein the first and second speed maps are created through different transmit origins”. 
Duric teaches “wherein the first and second speed maps are created through different transmit origins” (“Preferably, generation of the sound speed map (Is), includes generating a set of 2D slices representing sound speed, wherein each slices in the set of 2D slices represents a distribution of a sound speed parameter (e.g. a speed of sound at each of a set of regions within the volume of tissue) within the tissue, to form a stack of 2D slices for sound speed within the tissue” [0027]. Therefore, since the sound speed map can be generated from 2D slices and a speed of sound can be set for each of the regions in the volume of tissue, under broadest reasonable interpretation the first and second speed maps can be created through different transmit origins (i.e. different regions within the volume of tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht and Berger so as to include the first and second speed maps and the combined sound speed map as disclosed in Duric in order to facilitate generation of the enhanced reflection rendering [Duric: 0027] to facilitate detection and/or analysis of target objects within the volume of tissue [Duric: 0040]. Generating sound speed maps (i.e. 2D and 3D sound speed map and attenuation map) and combining them into a transfer map is one of a finite number of techniques which can be used to generate a reflection image, therefore it would be obvious .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Berger et al. US 20040015079 A1 “Berger” as applied to claims 1, 9-10, 13, and 18-20 above, and further in view of Choi et al. US 20190282200 A1 “Choi”.
In regard to claim 23, the combination of Specht and Berger does not teach “wherein the at least two sets of complementary information include the values of the acoustic nonlinearity parameter”.
 Choi teaches “wherein the at least two sets of complementary information include the values of the acoustic nonlinearity parameter” (“For example, body tissue may respond differently to ultrasound pulses than fluid with respect to nonlinear propagation. […] One parameter used to determine the importance of nonlinear or dissipative behavior (e.g. attenuation) is the Goldberg number. The Goldberg number is a dimensionless number defined as the ratio between the absorption length Iα (the inverse of the absorption coefficient) and shock length ls which is a measure of the length at which a waveform would shock (i.e. move faster than the local wave propagation speed) is no absorption is present. The Goldberg number F may [be] expressed as:

    PNG
    media_image1.png
    111
    187
    media_image1.png
    Greyscale
where k corresponds to the wave number, β corresponds to the acoustic Mach number, M corresponds to the acoustic nonlinearity parameter, and α corresponds to the absorption coefficient” [0018]. Thus, in order to be able to determine the Goldberg number to quantify the nonlinear propagation of ultrasound pulses in body tissue, the at least two sets of complementary information had to have included the values of the acoustic nonlinear parameter (i.e. M).).
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Berger et al. US 20040015079 A1 “Berger” as applied to claims 1, 9-10, 13, and 18-20 above, and further in view of Pummer US 5218869 A “Pummer”.
In regard to claim 24, the combination of Specht and Berger does not teach “wherein the at least two sets of complementary information include variations in lateral spatial spectral signals at varying depths”.
Pummer teaches “wherein the at least two sets of complementary information include variations in lateral spatial spectral signals at varying depths” (“To examine the internal body structure, ultrasonic images are formed by producing ultrasonic waves using a transducer, passing the waves through a body, and measuring the properties of the scattered echoes (e.g. amplitude and phase) from reflections from varying depths within the body using a receptor or receiver. Typically, a narrow beam is employed which often is focused at a depth within the body in order to improve lateral resolution” [Column 1, Lines 23-31] and “An ultrasonic imaging apparatus for examining the interior of objects comprising: means for transmitting and receiving ultrasound through an object, that means receiving echo signals over a range of depths from within said object and generating electrical signals having a spatial spectrum with a spectral distribution in response to said echo signals” [Claim 1]. Therefore, the ultrasound imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht and Berger so as to include variations in lateral spatial spectral signals at varying depths as disclosed in Pummer in order to allow the lateral resolution of images to be improved [Pummer: Column 1, Lines 30-31]. Introducing ultrasound waves into the body produces spatial spectral signals at varying depths based on the tissue characteristics. These variations in the lateral spatial spectral signals provides the user with information about the characteristics of the tissue being examined which aids in diagnosis of a tissue condition. Combining the prior art elements according to known techniques would yield the predictable result of allowing the tissue characteristics to be determined based on the applied ultrasound beam(s).
Response to Arguments
Applicant’s arguments, see Remarks page 10-16, filed 01/14/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
While, the examiner respectfully asserts that the primary reference of Specht collects two sets of complementary information for the reasons stated in the 35 U.S.C. 103 section above, specifically Specht discloses (“A method of determining a stiffness of a tissue with ultrasound is provided, the method comprising […] calculating a propagation speed of the propagating shear wave in the region of interest from the positions in the at least two difference frames" [0023] and “In some embodiments, the method further comprises calculating a tissue stiffness of the region of interest from the propagation 
However, the examiner acknowledges that Specht does not use this complementary information to modify a contrast, of the one or more B-mode ultrasound images to generate one or more contrast-enhanced B-mode ultrasound images from the one or more B-mode ultrasound images as recited in the amended claims 1, 19 and 20. Furthermore, the examiner acknowledges that the secondary references of Matsumura, Carlini, Venkataraman, and Tsutaoka do not teach this limitation. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Berger et al. US 20040015079 A1 “Berger”.
In regard to claims 21-24, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osumi US 20120108973 A1 “Osumi”;
Doherty et al. US 20140276049 A1 “Doherty”;
Matsumura US 20090149750 A1 “Matsumura”;
Laing, A. C., and Robinovitch, S. N. (October 9, 2008). "The Force Attenuation Provided by Hip Protectors Depends on Impact Velocity, Pelvic Size, and Soft Tissue Stiffness." ASME. J Biomech Eng. December 2008; 130(6): 061005. https://doi.org/10.1115/1.2979867

Doherty is pertinent to the applicant’s disclosure because it discloses “FIGS. 5a-5d show matched B-mode and ARFI images of a carotid artery (CA) and jugular vein (IV) in a normal, healthy subject. Qualitatively, less clutter is observed within the lumen of the carotid artery in the harmonic B-mode images (FIGS. 5(c) and 5(d)) compared with the fundamental B-mode images (FIGS. 5(a) and 5(b))” [0069].
Matsumura is pertinent to the applicant’s disclosure because it discloses “The color information imparted by the aforementioned color information imparting means may include at least one of the hue and the brightness. It is further possible for the color information imparting means to impart a different brightness according to the value of elasticity data” [0018] and “This discrimination map data 22b is the same as the map data 22a according to the embodiment 1, in the point that different hues are respectively assigned to the types of tissue and to the types of degeneration. However, in each hue, the brightness varies continuously within the hue in such a manner as associated with the magnitude of the elastic modulus” [0061].
Laing is pertinent to the applicant’s disclosure because it discloses “As soft tissue stiffness increased from softest to most rigid, the attenuation provided by Safehip Classic increased 2.9-fold (from 26% to 76%), while Safehip Soft increased 1.7-fold (from 36% to 60%) and Hipsaver increased 1.1-fold (from 36% to 38%)” [Abstract].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793